DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,2,11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bodily et al. in U.S. Patent Application Publication No. 2016/0228950 in view of Faure et al. in U.S. Patent No. 5,110,372, Nasserrafi et .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodily et al. in view of Faure et al., Nasserrafi et al. and Yahata et al. as applied to claim 1 above, and further in view of Snyder et al. in U.S. Patent Application Publication No. 2018/0245190. Snyder et al. teach the equivalence of using an aluminum alloy in a powder or wire (ingot) shape for deposition systems for fabricating for additive manufacturing (see paragraphs 37 and 61).  It would have been obvious to adapt Bodily et al. in view of Faure et al., , Nasserrafi et al., Yahata et al. and Snyder et al. to provide a wire (ingot) shape as the feedstock as an equally effective way of providing material for additive manufacturing.
Claims 4,5,12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bodily et al. in view of Faure et al., Nasserrafi et al.,  and Yahata et al. as applied to claims 1 and 11 above, and further in view of  Croteau et al. in U.S. Patent Application Publication No. 2021/0254196.  Croteau et al. teach an aluminum alloy with silicon and/or iron impurities that do not exceed 0.3% by weight as impurities (see paragraph 38).  It would have been obvious to adapt Bodily et al. in view of Faure et al., Nasserrafi et al.,  Yahata et al. and Croteau et al. to provide this to prevent effect on the aluminum alloy for additive manufacturing.
Claims 6,7,14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bodily et al. in view of Faure et al., Nasserrafi et al., and Yahata et al. as applied to claim 1 above, and further in view of Fehrmann in U.S. Patent Application Publication No. 2020/0325559.  Fehrmann teach an aluminum alloy for additive manufacturing with Mn in the amount of .1% by mass or less (see paragraph 54) and regarding claims 7 and 15 Fehrmann teaches Chromium in the amount of less than 0.05% by mass (see paragraph 50).  It would have been obvious to adapt Bodily et al. in view of Faure et al.,  Nasserrafi et al., Yahata et al. and Fehrmann to limit the amount of Mn and Cr to this to prevent effect on the aluminum alloy for additive manufacturing.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bodily et al. in view of Faure et al. , Nasserrafi et al., and Yahata et al. as applied to claims 1 and  11 above, and further in view of Karlen et al. in U.S. Patent Application Publication No. 2017/0016094. Karlen et al. teach using Nickel from 0-1.0% wt. in an aluminum alloy (see paragraph 15).  It would have been obvious to adapt Bodily et al. in view of Faure et al., Nasserrafi et al., Yahata et al. and Karlen et al. to provide this to minimize the amount of Nickel in the composition.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bodily et al. in view of Faure et al., Nasserrafi et al.,  and Yahata et al. as applied to claims 1  and 11 above, and further in view of Leyvraz et al. in U.S. Patent Application Publication No. 2019/0062886.  Leyvaraz et al. teach Sn (tin) .
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bodily et al. in view of Faure et al., Nasserrafi et al. and Yahata et al. as applied to claims 1 and 11 above, and further in view of  Kawakami et al. in U.S. Patent Application Publication No. 2011/0084229 A1.  Kawakami et al. teach tin in the amount of 0.05% (see paragraph 39), this is presumed to be by weight (see paragraph 58).  It would have been obvious to adapt Bodily et al. in view of Faure et al., Nasserrafi et al.,  Yahata et al. and Kawakami et al. to provide this to have the effect of a small amount of tin in the composition.
  Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bodily et al. in view of Faure et al., Nasserrafi et al. and Yahata et al. as applied to claim 1 and further in view of Martin et al. in U.S. Patent Application Publication No. 2015/0337423. Martin et al.  teach Aluminum, Copper, Zinc and Magnesium in  the form of microparticles (see paragraph 25) and Zr nanoparticles (see paragraph 11) and that nanoparticles are on the surface of the microparticles (see figure 1) and this eliminates non-uniform distribution of sintering aids and permitting lower-temperature sintering of microparticles (see paragraphs 49 and 50 of Martin et al.).  It would have been obvious to adapt Bodily et al. in view of Faure et al., Nasserrafi et al., Yahata et al. and Martin et al. to provide this to (see paragraph 3 of Martin
Response to Arguments
Applicant's arguments filed  8 October 2021 have been fully considered but they are not persuasive.  Newly cited Nasserrafi et al. in U.S. Patent Application Publication No. 2016/0047022 disclose teach having an aluminum alloy with 0.05% to 3% zirconium to facilitate the formation of fine precipitates recrystallization (see paragraph 28). Furthermore Yahata et al. in U.S. Patent Application Publication No. 2018/0214991 teach using zirconium-based nanoparticles as a grain refiner (see last sentence of Abstract of Yahata et al. and paragraph 228 of Yahata et al.).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.     Okinawa et al. in Japan Patent No. 2008-045,157 discloses an aluminum alloy with zirconium from 0.5% to 2.0% by mass to suppress coarsening of crystal grain structure (see paragraph 12).  Okinawa et al. further in table 1, example 14 an aluminum alloy composition made of 8.5% Zn, 3.7% Mg, 1.5% Cu, 0.04% Ag, Fe +Si of 0.1%, 0.6 % Zr and the balance Aluminum (85.6% Aluminum).  Finally Okinawa et al. further disclose in table 1, example 21 an aluminum alloy composition made of 8.5% Zn, 3.0% Mg, 1.5% Cu, 0.04% Ag, Fe+Si of 0.1% ,1.0 % Zr and the balance Aluminum (85.86% Aluminum).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761